Citation Nr: 1829371	
Decision Date: 06/04/18    Archive Date: 06/27/18

DOCKET NO.  14-20 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to an initial rating in excess of 10 percent for a right wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Sami, Associate Counsel 



INTRODUCTION

The Veteran had active military service from June 1988 to May 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction over the case was subsequently transferred to the VA RO in St. Paul, Minnesota.  

The issue of entitlement to service connection for a left shoulder disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right wrist disability is manifested by limitation of motion, weakness, and painful motion; and is not productive of malunion, nonunion, loss of bone substance, marked deformity, or ankylosis.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for a right wrist disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5215 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted that his right wrist symptoms are worse than those contemplated by the currently assigned rating.  

In March 2012, the Veteran was afforded a VA examination of his right wrist.  At that time, the Veteran reported that he experienced right wrist pain and limited motion.  He reported that he did receive some relief of his pain with Tramadol.  The Veteran reported that he experienced flare-ups of his right wrist pain during cold and/or rainy weather. Upon physical examination, the Veteran was noted to be right handed.  His right wrist range of motion measurements were as follows: palmar flexion to 50 degrees, with pain at 40 degrees; and dorsiflexion to 25 degrees, with pain at 20 degrees.  The Veteran was unable to perform repetitive testing due to pain.  The examiner noted that the Veteran's right wrist functional impairment consisted of less movement than normal, weakened movement, and pain on movement.  There was pain to palpation of the right wrist.  Muscle strength was decreased in the right wrist, testing revealing only active movement against gravity in both right wrist flexion and extension.  There was no ankylosis.  X-rays revealed right wrist arthritis.  

The Board acknowledges that the VA examiner did not provide range of motion measurements in both active and passive motion, and did not provide range of motion measurements for the left wrist for comparison purposes as required by the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016).  However, the Board finds the March 2012 VA examination report to be adequate for adjudication purposes.  In this regard, it is clear that the Veteran's right wrist is impaired and the examiner acknowledged that the Veteran's functional impairment included less movement than normal.  Additionally, the examiner noted that muscle strength was decreased, with only active motion against gravity.  Therefore, the Board finds that the examination provides sufficient information so as to be complaint with the requirements of Correia.

Additionally, the Board acknowledges that while the Veteran did report that he experienced painful flare-ups, the examiner did not provide a measurement in degrees for additional limitation of function during a flare-up as required by the Court in Sharp v. Shulkin, 29 Vet. App. 26 (2017).  However, the Board finds the March 2012 VA examination report to be adequate for adjudication purposes.  In this regard, the criteria for a higher rating for the Veteran's right wrist disability include physical findings such as malunion, nonunion, loss of bone substance, fusion, or ankylosis.  Therefore, an opinion regarding additional functional impairment in the form of limitation of motion would not be useful in determining whether a higher rating is warranted for the Veteran's right wrist disability.  Therefore, the March 2012 VA examination report is adequate for rating purposes despite the Court's decision in Sharp.   

A review of the record shows that the Veteran receives treatment at the VA Medical Center and from private providers for various disabilities.  However, a review of the treatment notes of record does not show that the Veteran experiences symptoms of his right wrist disability that are worse than those reported at his VA examination, to specifically include limitation of motion.     

The Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for his right wrist disability.  A 10 percent rating was originally assigned for limited and painful motion.  There is no evidence of record showing that the Veteran has right wrist ankylosis, favorable or nonfavorable.  The examiner noted that the Veteran experienced pain and weakness that limited motion, but that was accounted for in the range of motion measurements provided.  Therefore, an initial rating in excess of 10 percent for the right wrist disability is not warranted.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5212 (2017).

The Board has also considered whether a higher rating should be assigned under a different diagnostic code pertaining to the wrist.  However, there is no evidence that the Veteran has malunion, nonunion, loss of bone substance, significant limitation of motion, bone fusion, or ankylosis.  Therefore, the Board finds that there is no basis for assignment of a higher rating under another diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5211, 5214, 5215.

Consideration has also been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher scheduler rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 



ORDER

Entitlement to an initial rating in excess of 10 percent for a right wrist disability is denied.


REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided. 

The Veteran has asserted that he has a left shoulder disability that is related to a fall he sustained while serving in Germany.  In support of his claim, the Veteran's wife submitted a statement in which she described how the Veteran fell from a high height with all of his field equipment.  A review of the service treatment records shows that in September 1990 the Veteran was seen in medical and reported that he fell while carrying a rack sack of more than 50 pounds and reported left shoulder, neck, and back pain as a result.  In October 1990, the Veteran was seen in medical for complaints of tenderness in the paraspinous C7-T2 area, and in November 1990, he received physical therapy for his neck and an assessment of soft tissue injury was made.

Post-service treatment records show that the Veteran has sought treatment for left shoulder symptomatology that included pain and limited motion.  A June 2009 Primary Care Follow Up Note mentioned that the Veteran was complaining of persistent shoulder pain despite medical therapy.  After a magnetic resonance imaging scan (MRI) in December 2011, the Veteran underwent left subacromial decompression surgery in May 2012.

The Veteran was afforded a VA examination in April 2012 to assess his left shoulder disability.  The medical examiner diagnosed the Veteran with left shoulder impingement and opined that the Veteran's left should condition was less likely as not related to active service.  In this regard, the examiner noted that the information in the service treatment records was consistent with neck muscle strain that also impacted left shoulder motion, but that no specific left shoulder disability was found in service.  The examiner further noted that while in active service, the Veteran was diagnosed and treated for soft tissue injury and muscle strain.

The Board finds that the April 2012 VA examination is not adequate as the examiner based his conclusion solely on the absence of medical documentation concerning the left shoulder treatment during the Veteran's active service, and failed to account for the Veteran's competent and credible assertions of continuing left shoulder symptoms during and since service.

Additionally, the Board notes that there is no indication from the record that an opinion as to whether the Veteran's left shoulder disability was caused or aggravated by his service-connected cervical strain. 

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of his left shoulder disability.

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issue on appeal.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2. Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of his left shoulder. The claims file must be made available to, and reviewed by the examiner.  Any indicated tests and studies should be performed.

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently present left shoulder disability is etiologically related to the Veteran's active service.  The examiner should presume that the Veteran is a reliable historian with regard to his reports of onset and continuity of his symptoms.

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently present left shoulder disability was caused or aggravated by a service-connected disability, to specifically include any altered body mechanics caused by the Veteran's service-connected neck disability.  

The rationale for all opinions expressed must be provided.  

3. Confirm that the VA examination report and all medical opinions provided comport with this remand and undertake any other development found to be warranted.

4. Then, readjudicate the remaining issue on appeal. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


